Appeal from an order of the Supreme Court, Erie County (Diane Y. Devlin, J.), entered May 11, 2015. The order, insofar as appealed from, granted that part of the motion of defendant for a protective order with respect to the demand concerning documents from the County Executive.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Mosey v County of Erie ([appeal No. 1] 148 AD3d 1572 [2017]).
Present — Smith, J.P., Carni, Lindley, DeJoseph and NeMoyer, JJ.